Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered July 27, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights, committed the guardianship and custody of respondent’s two children to petitioner, and freed the children for adoption.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order terminating her parental rights, committing the guardianship and custody of her two children to petitioner, and freeing the children for adoption, respondent contends that Family Court abused its discretion in refusing to enter a suspended judgment. We reject that contention (see generally Matter of Meko H., 28 AD3d 1252 [2006]). The court determined following a dispositional hearing that a suspended judgment was not appropriate in view of respondent’s “lack of consistent visitation or any meaningful participation in the children’s counseling, even if originally hampered by transportation and financial concerns.” The court further determined that the transportation and financial concerns were “insufficient to warrant additional time to correct the underlying problems and have this family reunited.” The record thus establishes that the court properly focused on the best interests of the children at the dispositional hearing (see generally Matter of Susan C., 1 AD3d 991, 992 [2003]), and “[t]he court’s assessment that respondent was not likely to change [her] behavior is entitled to great deference” (Matter of Philip D., 266 AD2d 909, 909 [1999]). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Hayes, JJ.